UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-7503


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALBERT EDGERTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   W. Earl Britt, Senior
District Judge. (5:08-cr-00271-BR-1; 5:12-cv-00198-BR)


Submitted:   January 22, 2013             Decided: January 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Albert Edgerton, Appellant Pro Se.    Edward D. Gray, Stephen
Aubrey West, Assistant United States Attorneys, Denise Walker,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Albert Edgerton seeks to appeal the district court’s

orders denying         relief       on   his    28    U.S.C.A.       § 2255       (West       Supp.

2012) motion, denying his Fed. R. Civ. P. 60(b) motion, and

denying    a    certificate         of   appealability.             The    orders       are     not

appealable       unless        a    circuit         justice     or        judge       issues     a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(B) (2006).

A    certificate       of      appealability          will     not    issue           absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief    on    the    merits,      a    prisoner         satisfies    this       standard      by

demonstrating         that     reasonable           jurists    would       find        that     the

district       court’s      assessment      of       the    constitutional            claims    is

debatable      or     wrong.        Slack      v.    McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and   that       the    motion    states       a    debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Edgerton has not made the requisite showing.                             Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense       with     oral    argument        because    the       facts       and     legal

                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3